IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-21051
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUNICHI TAKAKUWA, also known as Kennedy Otobo,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-99-CR-107-ALL
                      --------------------
                       September 15, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges

PER CURIAM:*

     The Federal Public Defender appointed to represent Junichi

Takakuwa, also known as Kennedy Otobo, has moved for leave to

withdraw and has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).   Takakuwa was notified of

counsel’s motion and brief, and he has filed a reply together

with motions to dismiss counsel, to void counsel’s Anders brief,

and to appoint new counsel.   Our independent review of the

record, counsel’s brief, and Takakuwa’s reply shows that there

are no non-frivolous issues for appeal.     Consequently, Takakuwa’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-21051
                               -2-

motions to dismiss counsel, to void counsel’s Anders brief, and

to appoint new counsel are DENIED, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th

Cir. R. 42.2.